Title: James Madison to Charles Caldwell, 23 November 1826
From: Madison, James
To: Caldwell, Charles


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                Nov 23. 1826
                            
                        
                        Your favor of Ocr. 11. came duly to hand, and at a later day, a memoir, referred to in it. You speak of two
                            Memoirs: If more than a No. 1. was sent, there has been a miscarriage.
                        I am sorry that the claims on my decreasing remnant of time do not permit me to enlarge on the profound
                            subjects embraced in the Memoir. I must not omit saying however, that they are profoundly treated; and that I concur with
                            you at once in rejecting the idea maintained by some divines of more zeal than discretion, that there is no road from
                            nature up to Nature’s God, and that all the knowledge of his existence & attributes which preceded the written
                            revelation of them, was derived from oral tradition. The doctrine is the more extraordinary, as it so directly contradicts
                            the declarations you have cited from the written authority itself. To my thanks for the Memoirs I must add those
                            due for your kind references to the best sources of information on the subject of Phrenology. At an earlier stage of life
                            I might be tempted to avail myself of them. In that  which it has reached, I must narrow instead of widening the scope
                            of my researches. Wishing that the longer period before you, may be successfully employed in such as will be at the same
                            time gratifying to yourself, and useful to Science & humanity, I renew to you the assurrances of my esteem
                            & my friendly respects
                        
                            
                                
                            
                        
                    